Exhibit 99.12 (Text of graph posted to Ashland Inc.'s website concerning Ashland Consumer Markets (Valvoline) lubricant sales gallons) 3 Month Rolling Average (in millions)* January February March April May June July August September October November December *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
